DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the response to the communication filed on 07/14/2022.
Claims 1-20 remain pending in the application.

Election/Restrictions
The previous Requirement for Restriction/Election has been withdrawn in light of the Applicants’ amendment to the claims that render the Requirement for Restriction/Election moot.

Claim Objections
Claim 1 objected to because of the following informalities:  the phrase “plate; and” at the end of the claim should be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 recites the limitation "the first and second sets of one or more bellows" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schwarzbich (DE202011050327 with provided machine English translation).
Addressing claim 13, Schwarzbich discloses a fluidic actuator (fig. 9) comprising:
	an angled bottom plate 16 having:
		a cap (the top portion of the plate immediately adjacent to the joint 20), and
	first and second plate arms (the elongated sections extending from the cap) on opposite sides of and extending from the cap (fig. 9);
a top plate 18 coupled about the cap of the angled bottom plate; and
a rotatable coupling 20 of the angled bottom plate and top plate (fig. 9).

Addressing claims 14-15, fig. 9 shows the angled bottom plate is V-shaped and the first and second plate arms define planar surfaces.

Addressing claim 16, Schwarzbich discloses the embodiment in fig. 9 allows the solar modules 12 to follow the course of the sun from east to west, which implicitly means the rotatable coupling of the angled bottom late and the top plate only allows the top plate to rotate side-to-side (east-west direction) about the cap of the angled bottom plate.

Addressing claim 17, fig. 9 shows the bellows 24 disposed respectively on opposing sides of the rotatable coupling.

Addressing claim 18, fig. 9 shows two sets of one bellow 24 situated in the claimed manner.

Addressing claim 19, fig. 9 shows one or more photovoltaic cells 12 coupled to the top plate and wherein selective inflation of first and second sets of one or more bellows 24 is configured to rotate the top plate 18 based on the position of the sun.

Addressing claim 20, fig. 9 shows the claimed plane of symmetry of the fluidic actuator with the bellows 24 disposed respectively on opposing sides of the plane of symmetry and with the first and second plate arms on opposing sides of the plane of symmetry.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-4 and 6-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwarzbich (DE202011050327 with provided machine English translation) in view of Planting (US 2013/0306135).
Addressing claims 1 and 7, Schwarzbich discloses a fluidic actuator (fig. 9) comprising:
	an angled bottom plate 16 having:
		a cap (the top portion of the plate immediately adjacent to the joint 20), and
	first and second planar plate arms on opposing sides of and extending from the cap, the first and second planar plate arms defining planar surfaces (fig. 9),
a planar top plate 18 coupled to the angled bottom plate about the cap of the angled bottom plate (fig. 9); and
	a rotatable coupling 20 between the angled bottom late and the planar top plate (fig. 9).

Schwarzbich does not disclose other illustration of the embodiment in fig. 9 to show the depth of the device to show the angled bottom plate and the top plate as elongated angled bottom plate and elongated planar top plate.

Planting discloses solar collector whose sun tracking mechanism is actuated by fluidic actuator having bellows 3 (fig. 11) similarly to that of Schwarzbich.  Fig. 11 further shows the fluidic actuator along with the solar collector is elongated.

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the device of Schwarzbich to be elongated in the manner disclosed by Planting in order to increase the surface of the photovoltaic cells 12 to collect additional incoming sunlight.  In the modified device of Schwarzbich in view of Planting, the angled bottom late along with its cap and planar plate arms are elongated in order to accommodate the elongated bellows.  The planar top late in the modified device of Schwarzbich in view of Planting is also elongated in order to accommodate the elongated photovoltaic cells 12.

Addressing claim 3, fig. 9 of Schwarzbich discloses the first and second elongated planar plate arms of the elongated angled bottom plate extend from the elongated cap at an acute angle with V-shape.

Addressing claim 4, fig. 9 of Schwarzbich discloses photovoltaic cells 12 coupled to the elongated planar top plate and wherein selective inflation of the first and second sets of one bellow 24 is configured to rotate the elongated planar top plate based on a position of the sun (east west direction).

Addressing claim 6, fig. 9 of Schwarzbich shows the claimed plane of symmetry of the fluidic actuator with the bellows 24 disposed respectively on opposing sides of the plane of symmetry and with the first and second plate arms on opposing sides of the plane of symmetry.

Addressing claim 8, Schwarzbich discloses the embodiment in fig. 9 allows the solar modules 12 to follow the course of the sun from east to west, which implicitly means the rotatable coupling of the angled bottom late and the top plate only allows the top plate to rotate side-to-side (east-west direction) about the cap of the angled bottom plate.

Addressing claim 9, fig. 9 of Schwarzbich shows two sets of one bellow 24 situated in the claimed manner.

Addressing claim 10, fig. 9 of Schwarzbich discloses photovoltaic cells 12 coupled to the elongated planar top plate and wherein selective inflation of the first and second sets of one bellow 24 is configured to rotate the elongated planar top plate based on a position of the sun (east west direction).

Addressing claim 11, fig. 9 of Schwarzbich discloses an open internal cavity defined by and extending below the elongated planar plate arms within which the support post is situated.

Addressing claim 12, fig. 9 of Schwarzbich shows the claimed plane of symmetry of the fluidic actuator with the bellows 24 disposed respectively on opposing sides of the plane of symmetry and with the first and second plate arms on opposing sides of the plane of symmetry.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwarzbich (DE202011050327 with provided machine English translation) in view of Planting (US 2013/0306135) as applied to claims 1, 3-4 and 6-12 above, and further in view of Wang (CN205986743 with provided machine English translation).
Addressing claim 2, Schwarzbich discloses the planar top late, the planar first and second plate arms are sheets of material; however, Schwarzbich is silent regarding the material is metal.

Wang discloses support structures for photovoltaic module comprising bellow 3, support plate 1 and mounting plate 2, on which the photovoltaic module is situated, are made of stainless steel (fig. 1).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the elongated planar top late and the first and second planar plate arms with the stainless steel material disclosed by Wang in order to support the bellows as well as improving hardness, corrosion resistance and service life of the device.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwarzbich (DE202011050327 with provided machine English translation) in view of Planting (US 2013/0306135) as applied to claims 1, 3-4 and 6-12 above, and further in view of Sankrithi (US 20110277815).
Addressing claim 5, Schwarzbich and Planting are silent regarding the limitation of current claim.

Sankrithi discloses a plurality of inflatable solar collectors are disposed along a common axis (fig. 8A) to form a solar collecting farm.

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the system of Schwarzbich in view of Planting with a plurality of fluidic actuators arranged along a common axis as disclosed by Sankrithi in order to increase the number solar collectors in the system to increase the amount of energy generated from sunlight.  In the modified system of Schwarzbich in view of Planting and Sankrithi, the common axis on which the plurality of fluidic actuators and the associated photovoltaic cells are arranged is the claimed common axis of rotation.  With regard to the limitation “wherein respective first and second sets of one or more bellows of the plurality of fluidic actuators disposed along the common axis of rotation are inflated in unison to collectively rotate a set of photovoltaic cells coupled to the elongated planar top plates based on the position of the sun”, the limitation does not structurally differentiate the claimed system from that of Schwarzbich in view of Planting and Sankrithi because the system of Schwarzbich in view of Planting and Sankrithi is structurally capable of actuating the first and second sets of bellows in unison.  Specifically, Schwarzbich discloses in fig. 5 two bellows 24’ for changing the angle of the plurality of photovoltaic cells 12 coupled to the planar top late 18.  Schwarzbich further discloses the bellows 24’ can be independently control, which implies that the bellows 24’ can be controlled to be inflated in unison to change the angle of the planar top plate along with the photovoltaic cells 12.  Therefore, in the modified system of Schwarzbich in view of Planting and Sankrithi, the system is structurally capable of inflating the bellows of the plurality of fluidic actuators in unison.  
Alternatively, it would have been obvious for one of ordinary skill in the art to modify the system of Schwarzbich in view of Planting and Sankrithi to inflate the first and second sets of bellows of the plurality of actuators that are arranged in a common axis in unison in order to uniformly change the angle of the plurality of photovoltaic cells to track the sun as commonly known in a solar farm system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118. The examiner can normally be reached Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        08/23/2022